Citation Nr: 1223433	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-44 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to evaluation higher than 10 percent for the service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2012.  A transcript of her testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that further development is required before the issue of an increased rating for the service-connected bilateral foot disability can be adjudicated.   

The Veteran's last VA examination was performed in December 2009, with addendum opinion in March 2010.  During her hearing before the Board the Veteran testified that her symptoms have become significantly worse since that examination.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be asked to identify the places at which he has received treatment for her foot disability since 2009, the records of which should then be sought.  

2.  Next, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's bilateral foot disability.  The claims folder must be made available to and reviewed by the examiner. 

All indicated studies, including X-rays as appropriate, should be performed.  The examiner should state his or her medical findings in terms conforming to the applicable rating criteria.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected bilateral foot disability on the Veteran's ability to work and her activities of daily living.  

An explanation of the basis for any opinion provided should be included in the examination report. 

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


